Name: Decision (EU, Euratom) 2016/1201 of the European Parliament, the Council and the Commission of 13 July 2016 appointing the members of the Supervisory Committee of the European Anti-Fraud Office (OLAF)
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 2016-07-23

 23.7.2016 EN Official Journal of the European Union L 198/40 DECISION (EU, Euratom) 2016/1201 OF THE EUROPEAN PARLIAMENT, THE COUNCIL AND THE COMMISSION of 13 July 2016 appointing the members of the Supervisory Committee of the European Anti-Fraud Office (OLAF) THE EUROPEAN PARLIAMENT, THE COUNCIL AND THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Treaty establishing the European Atomic Energy Community, Having regard to Regulation (EU, Euratom) No 883/2013 of the European Parliament and of the Council of 11 September 2013 concerning investigations conducted by the European Anti-Fraud Office (OLAF) and repealing Regulation (EC) No 1073/1999 of the European Parliament and of the Council and Council Regulation (Euratom) No 1074/1999 (1), and in particular Article 15(2) of this Regulation. Whereas: (1) Article 15(2) of Regulation (EU, Euratom) No 883/2013 provides that the Supervisory Committee of the European Anti-Fraud Office (OLAF) shall be composed of five independent members having experience in senior judicial or investigative functions or comparable functions relating to the areas of activity of the Office. They shall be appointed by common accord of the European Parliament, the Council and the Commission. The decision appointing the members of the Supervisory Committee shall also include a reserve list of potential members to replace members of the Supervisory Committee for the remainder of their term of office in the event of the resignation, death or permanent incapacity of one or more of those members. (2) According to Article 15(3), the term of office of the members of the Supervisory Committee shall be five years and shall not be renewable. Three and two members shall be replaced alternately in order to preserve the Supervisory Committee's expertise. (3) According to Article 21(2), the duties of two members of the Supervisory Committee, chosen by lot, are to end, by way of derogation from the first sentence of Article 15(3), upon the expiry of the first 36 months of their term of office. Therefore, the duties of two members appointed with effect from 23 January 2012 ended on 22 January 2015. In accordance with Article 15(4) of the Regulation (EU, Euratom) No 883/2013, these members remained in office after the expiry of their term of office, pending completion of the process of appointment of new members of the Supervisory Committee. New members should therefore be appointed to replace these two members. (4) Following a selection procedure, the European Parliament, the Council and the Commission are satisfied that the persons to be appointed as members and potential members of the Supervisory Committee fulfil the requirements of independence and experience in senior judicial or investigative functions or comparable functions relating to the areas of activity of the European Anti-Fraud Office (OLAF) laid down in Article 15(2) of Regulation (EU, Euratom) No 883/2013, HAVE DECIDED AS FOLLOWS: Article 1 1. The following persons are hereby appointed as members of the Supervisory Committee of the European Anti-Fraud Office (OLAF) as from the day of entry into force of this decision:  Ms Colette DRINAN,  Ms GraÃ ¼yna Maria STRONIKOWSKA. 2. The following persons are hereby appointed as members of the Supervisory Committee of the European Anti-Fraud Office (OLAF) as from 23 January 2017:  Ms Maria Helena Pereira Loureiro Correia FAZENDA,  Mr Petr KLEMENT,  Mr Jan MULDER. 3. Should any of the above persons resign from the Supervisory Committee, die or become permanently incapacitated, he or she shall immediately be replaced for the remainder of the term of office by the first named person on the following list who has not yet replaced a member of the Supervisory Committee:  Mr Rafael MUÃ OZ LÃ PEZ-CARMONA,  Ms Anca JURMA,  Ms Dobrinka MIHAYLOVA,  Mr Gerhard JAROSCH,  Ms Kalliopi THEOLOGITOU,  Mr Antonio BALSAMO,  Mr Angelo Maria QUAGLINI. Article 2 In carrying out their duties, the Members of the Supervisory Committee shall neither seek nor take instructions from any government or any institution, body, office or agency. They shall not deal with a matter in which, directly or indirectly, they have any personal interest such as to impair their independence, and, in particular, family and financial interests. The members of the Supervisory Committee shall be bound by an obligation of professional secrecy in the exercise of their functions, and shall continue to be bound by that obligation after the end of their mandate. Article 3 Members of the Supervisory Committee shall be reimbursed for expenses they may incur in the course of their duties, and shall receive a daily payment for each day spent on those duties. The amount of that payment and the procedure for reimbursement shall be determined by the Commission. Article 4 The Commission shall inform the above persons of this Decision, and shall immediately inform any person replacing a member of the Supervisory Committee pursuant to Article 1(3). Article 5 The Decision shall enter into force on 13 July 2016. Done at Brussels, 13 July 2016. For the European Parliament The President Martin SCHULZ For the Council The President Peter KAÃ ½IMÃ R For the Commission Vice-President Kristalina GEORGIEVA (1) OJ L 248, 18.9.2013, p. 1.